— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered September 8, 1988, convicting him of criminal possession of a weapon in the second degree, attempted assault in the second degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the indictment count which charged him with criminal possession of a weapon in the second degree was not “duplicitous” inasmuch as the count properly alleged only one criminal offense (see, CPL 200.30; People v Ribowsky, 77 NY2d 284; People v Davis, 72 NY2d 32). Nor was the foregoing count “duplicitous” merely because the People introduced proof at trial tending to establish the defendant’s guilt either as an accessory or as a principal in the commission of the offense charged.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or lacking in merit. Bracken, J. P., Kooper, Lawrence and Miller, JJ., concur.